       Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR        §
THE GRANTOR TRUSTS OF VICTORY         §
PARENT COMPANY, LLC, VICTORY          §
MEDICAL CENTER CRAIG RANCH,           §
LP, VICTORY MEDICAL CENTER            §
LANDMARK, LP, VICTORY MEDICAL         §
CENTER MID-CITIES, LP, VICTORY        §
MEDICAL CENTER PLANO, LP,             §
VICTORY MEDICAL CENTER                §
SOUTHCROSS, LP, VICTORY               §
SURGICAL HOSPITAL EAST                §
HOUSTON, LP, AND VICTORY              §
MEDICAL CENTER BEAUMONT, LP,          §   CIVIL ACTION NO. 5:17-CV-00510-FB
                                      §
       Plaintiffs,                    §
                                      §
v.                                    §
                                      §
AETNA HEALTH INC., AETNA              §
HEALTH INSURANCE COMPANY,             §
AND AETNA LIFE INSURANCE              §
COMPANY,                              §
                                      §
       Defendants.                    §


     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ OBJECTIONS TO REPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


OF COUNSEL:                               JOHN B. SHELY
HUNTON ANDREWS KURTH LLP                  State Bar No. 18215300
       and                                600 Travis Street, Suite 4200
M. KATHERINE STRAHAN                      Houston, Texas 77002
State Bar No. 24013584                    Telephone: (713) 220-4105
kstrahan@huntonak.com                     Telecopier: (713) 220-4285
ALLISON A. SJOBERG                        jshely@huntonak.com
State Bar No. 24089622
asjoberg@huntonak.com               ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                    AETNA HEALTH INC., AETNA HEALTH
                                    INSURANCE COMPANY, AND AETNA LIFE
                                    INSURANCE COMPANY
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 2 of 25




        Defendants Aetna Health Inc., Aetna Health Insurance Company, and Aetna Life

Insurance Company (“Aetna”) respond to the Objections to Report and Recommendation

of Magistrate Judge filed by Plaintiffs Neil Gilmour, III, Trustee for the Grantor Trusts of

Victory Parent Company, LLC, Victory Medical Center Craig Ranch, LP, Victory Medical

Center Landmark, LP, Victory Medical Center Mid-Cities, LP, Victory Medical Center

Plano, LP, Victory Medical Center Southcross, LP, Victory Surgical Hospital East

Houston, LP, and Victory Medical Center Beaumont, LP (“Victory”).

                                    INTRODUCTION

        Victory’s objections to the United States Magistrate Judge’s recommendations that

Aetna’s motion for summary judgment be granted and that the testimony of Victory’s

expert on the question of liability be excluded are premised on nothing more than (1) the

flawed argument that liability and damages are synonymous, and (2) mischaracterizations

of witness testimony. As outlined in the Report and Recommendation, the Magistrate Judge

examined the record, including the same allegations about the witness testimony, and found

that Victory’s claims lack sufficient evidence to survive summary judgment. Indeed, Aetna

is entitled to summary judgment because Victory failed to show that a factfinder could

conclude that Victory is owed additional amounts under the health plans at issue.

        Significantly, Victory failed to demonstrate to the Court how Aetna actually

underpaid even one exemplar claim in response to Aetna’s summary judgment motion.

Realizing that it had no evidence of liability, Victory tried to bootstrap the flawed damage

model of its damages expert into evidence that Aetna breached the terms of the plans. But,

correctly so, the Recommendation finds that such expert testimony on liability should be



HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 3 of 25




excluded. Based simply on limited “word searches” in the plans and a methodology

dictated by Victory itself, the opinions of Victory’s expert about alleged underpayments

are unreliable and inadmissible on the ultimate question of liability.

         This case has been nothing but a money-grab from the beginning—on medical

claims that Aetna contends, not incidentally, are tainted by fraud. Summary judgment

proceedings exposed the groundlessness of Victory’s claims, and Victory’s Objections fail

to show any error made by the Magistrate Judge. The Recommendation should be adopted.

                               RESPONSE TO OBJECTIONS

A.       Victory’s Retained Expert Should Not Be Allowed To Testify On Liability.

         Victory designated Rodney Sowards as a retained damages expert, and Aetna

moved to exclude his opinions because they did not meet the standards for admissibility

under the Federal Rules of Evidence and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993). 1 The Recommendation does not reach the issue of whether Sowards’

opinions are sufficiently reliable on damages but finds that they are unreliable on Aetna’s

liability and cannot be used to raise a fact issue on Aetna’s summary judgment motion. 2

The Recommendation’s finding are correct, and Victory’s objections are without merit. 3




   See Aetna’s Opposed Motion to Exclude the Opinions of Plaintiff’s Damages Expert, Rodney
     1

Sowards (“Sowards Motion”), DKT# 103.
     As the Recommendation states, the party offering an expert’s opinion has the burden of
     2

establishing, by a preponderance of the evidence, its evidentiary reliability or trustworthiness.
DKT# 160, at 8-9 (citing Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998)).
     Victory is entitled to a de novo determination only as to those matters for which a specific
     3

written objection has been filed. FED. R. CIV. P. 72(b).


                                               2
HOU 3972346v1
           Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 4 of 25




          1.     The Recommendation correctly finds Sowards’ opinions are unreliable.

          As the Recommendation notes, Sowards divided the alleged underpayments on

Victory’s claims for facility fees in this case (the “disputed claims”) into two categories:

(1) those that fall under what Sowards calls “reasonable and customary” (“R&C”) plans, 4

and (2) those that fall under what he calls “FAIR Health” plans. 5 Recommendation, DKT#

160, p. 9 at n.2. His opinions regarding both categories are equally unreliable.

                 a.     Sowards’ R&C methodology is unreliable.

          The most fundamental flaw in Sowards’ R&C analysis is summed up by a single

line in his report: “Veritas [Sowards’ company] utilized historical information from Aetna

claims that were paid at a negotiated rate or at a level acceptable to Victory as the basis for

determining the [amount that should have been paid on the disputed claims].” 6 Sowards

simply calculated the paid-to-billed charge ratio on these “undisputed” claims (“historical”

is a misnomer 7) to derive a paid rate of 64% of Victory’s billed charges. He then applied




    4
      Purportedly, each of the R&C plans contains language requiring reimbursement at the
“reasonable and customary” level, but Sowards admitted the R&C category includes plans that
have completely different methods for calculating out-of-network reimbursement rates, including
those with fee schedules, and those which do not use the term “reasonable and customary” at all.
See, e.g., Sowards’ Deposition Transcript (“Sowards Dep.”) (DKT# 103-2) at 105-09.
    5
     The “FAIR Health” plans supposedly required Aetna to pay Victory’s claims at a rate
obtained from FAIR Health, a third party. See Sowards Report (DKT# 103-3) at 7-8. Sowards
grouped into this category any plan in which the term “FAIR Health” appeared in the plan
document, regardless of whether the plan actually required claims for facility fees (as opposed to
professional fees) to be paid based on Fair Health data. Sowards Dep. (DKT# 103-2) at 99-101.
    6
        See Expert Report of Sowards (“Sowards Rep.”) (DKT# 103-3) at 10 (emphasis added).
    7
     The term “historical” is inaccurate because it suggests that all of the “undisputed” claims
were from a prior period of time, which is not the case.


                                                3
HOU 3972346v1
           Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 5 of 25




the 64% rate to the disputed claims to calculate Victory’s alleged damages. 8 Importantly,

Sowards admitted that he did not consider any plan language for any of the undisputed

claims. Nor did he consider any information about the claims which would have affected

the level of reimbursement, such as the types of services. He did nothing to draw any

comparisons or similarities between the disputed and undisputed claims.

                 i.     Victory, not Sowards, determined which claims were underpaid.

          While the flaws in Sowards’ R&C methodology are numerous, one in particular

stood out to the Magistrate Judge: the universe of claims Sowards used to establish his 64%

“benchmark” were selected solely by Victory, and included only those claims that Victory

chose not to dispute in this lawsuit because it was “satisfied” with the level of

reimbursement. 9 All other claims submitted during the relevant time period (those for

which Victory was not satisfied with the level of reimbursement) were completely

disregarded. 10 There could be no clearer evidence of bias in Sowards’ analysis. 11

          As the Recommendation correctly recognizes, Sowards’ methodology assumed the




    8
        Sowards Rep. (DKT# 103-3) at 11-14 and Table 7.
    9
        Sowards Dep. (DKT# 103-2) at 150.
    10
      See Sowards Dep. (DKT# 103-2) at 150 (Sowards admitting that the claims he used to
establish his benchmark were those “allowed or paid at a level that was consistent with what
Victory thought should have been paid on those [claims]” (emphasis added); id. at 167 (Sowards
admitting he had no idea how Victory selected the claims used to set the benchmark, and stating
that he merely “accepted [Victory’s] representation of undisputed claims”).
    11
      Expert opinions must be “based on sufficient facts or data,” and the “product of reliable
principles and methods.” FED. R. EVID. 702. If the opinion is based upon an unreliable foundation,
it must be excluded. Daubert, 509 U.S. at 597. See also United States v. Posado, 57 F.3d 428, 433
(5th Cir. 1995) (evidentiary reliability requires that testimony be “more than speculative belief or
unsupported speculation” and based on “good grounds”).


                                                 4
HOU 3972346v1
            Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 6 of 25




disputed claims had been underpaid before he even began his analysis. Even more

problematic, he accepted Victory’s determination of which claims had been paid at an

“acceptable” level—and which claims had been underpaid—without question or further

evaluation. 12 Sowards’ opinions cannot possibly be used to establish Aetna’s liability

when he assumed liability existed and then calculated damages accordingly. The

Recommendation appropriately rejects this “circular reasoning,” and correctly finds that

Sowards’ opinions are not reliable evidence of Aetna’s liability under ERISA. 13

          While Victory points to case law that it contends supports a “benchmarking” or

“sampling” approach, not a single case cited by Victory supports Sowards’ methodology.

First and foremost, none of Victory’s cases analyzed the relevance of benchmarking or

sampling to the question of what is payable for covered services under the terms of

employee benefit plans. 14 Rather, all of Victory’s cited cases arise in a different context.

          Nor can Victory rely upon cases that approve the use of “statistical sampling”

because inferential statistics are only useful when the sample utilized is fairly



    12
      It is well established that expert opinions are not reliable when they “rest on [a party’s] say-
so rather than a statistical analysis.” Zenith Elecs. Corp. v. WH-TV Broad. Corp., 395 F.3d 416,
420 (7th Cir. 2005); see also Iconics, Inc. v. Massaro, 266 F. Supp. 3d 461, 469 (D. Mass. 2017)
(“An expert is responsible for ensuring that his opinion is based on reliable data; he may not blindly
rely on his client’s representations”); SMS Sys. Maint. Servs., Inc. v. Digital Equip. Corp., 188
F.3d 11, 25 (1st Cir. 1999) (expert must “vouchsafe the reliability of the data on which he relies
and explain how . . . that data was consistent with standards of the expert’s profession”).
    13
         Recommendation (DKT# 160) at 8-10.
    14
      See, e.g., Children’s Hosp. Cent. Cal. v. Blue Cross of Cal., 172 Cal. Rptr. 3d 861 (Cal. Ct.
App. 2014) (addressing relevance of certain data to determine the reasonable value of services
under an implied-in-fact contract theory); In re N. Cypress Med. Ctr. Operating Co., 559 S.W.3d
128 (Tex. 2018) (addressing relevance of certain data in determining reasonable value of hospital
services under a lien in a personal injury dispute).


                                                  5
HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 7 of 25




representative of the whole. 15 Here, the universe of claims used to set the purported

benchmark—selected by Victory and accepted by Sowards without further analysis—is not

even representative of Aetna’s payment levels over the course of the parties’ relationship,

let alone representative of the amounts Victory may have received from other payors or

any other “relevant” factors considered to determine “reasonable charges” in the cases that

Victory cites. 16 Furthermore, when conclusions regarding a “sample” set are extrapolated

to the universe of claims as a whole, at least some analysis must be conducted to examine

the details, e.g., actual underpayments, of the sample claims. 17 Sowards undertook no such

analysis here. Thus, sampling and extrapolation do not even come into play here at all. 18

                ii.    Sowards failed to consider terms of the applicable health benefit
                       plans or the processing of the claims at issue.

         Additionally, Victory has never disputed that in applying his R&C methodology,



    15
      Victory’s cited cases recognize this limitation. See, e.g., United States v. Robinson, No. 13-
cv-27-GFVT, 2015 WL 1479396, at *10 (E.D. Ky. Mar. 31, 2015) (when statistical sampling is
used, “[t]he sample employed must be fairly representative and statistically valid).
    16
      In Children’s Hospital, the court noted that a “wide variety of evidence” is used to calculate
the reasonable value of medical services, such as rates paid by other payors and hospital’s costs.
172 Cal. Rptr. at 872. Sowards considered none of that here. The court also specifically rejected
the proposition that value could be set based upon “what the provider unilaterally says its services
are worth,” which was the entire basis for Sowards’ purported benchmarking. Id. at 873.
     See, e.g., United States v. Robinson, No. 13-CV-27-GFVT, 2015 WL 1479396, at *10 (E.D.
    17

Ky. March 31, 2015) (expert analyzed 30 claims individually to determine amount of
overpayments, then extrapolated amount of damages to broader universe of claims); State of Ga.
v. Califano, 446 F. Supp. 404, 406-07 (N.D. Ga. 1977) (administrator audited certain claims to
determine overpayments, and projected total overpayments based upon those samples).
    18
      Victory also alleges that the undisputed or benchmark set includes claims “for which Aetna
ultimately paid Victory nothing.” But those “zero-payment” claims represent less than 1% of the
total billed charges in the benchmark universe. Attachment G to the Sowards Report reveals that
the billed charges on claims with zero payment were $1,484,368.85, or .905 percent of the total
billed charges in the benchmark universe.


                                                 6
HOU 3972346v1
            Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 8 of 25




Sowards did not consider: (i) all of the terms of the applicable health benefit plans, or (ii)

the specific information associated with the claims at issue. 19 In deposition, for example,

Sowards testified that his associates performed only a “word search” in plan documents for

certain terms. 20 He also admitted that he did not read or find relevant deposition testimony

explaining that Aetna’s reimbursement methodologies under the plans changed over

time. 21 Additionally, the claims at issue involve a variety of different services, which

affects applicable reimbursement methodologies under the plans. 22 Any attempt to

calculate a “historical” payment level without considering these critical differences is

inherently unreliable. This is yet another reason to exclude those opinions.

          b.     Sowards’ FAIR Health methodology was unreliable.

          Contrary to what Victory argues, the Recommendation does not ignore Sowards’

analysis of the so-called FAIR Health claims, and any “lump[ing]” of those claims with

the R&C universe was a result of Sowards’ chosen methodology, not any error in the

Magistrate Judge’s analysis. The Recommendation specifically recognizes Sowards’

application of the FAIR Health methodology, though it correctly notes that the R&C claims



    19
      See, e.g., DKT# 103 at 8-12; DKT# 138 at 3-5. For example, Sowards failed to consider
reimbursement factors listed in the plans at issue, such as fee schedules referenced in certain plans
or Aetna’s policies referenced in the plans. Sowards also failed to consider any information
associated with specific claims, including the type of service (i.e., observation, pain management,
bariatric procedures, or spinal surgeries), the date of service, and whether treatment was inpatient
or outpatient—all of which affect the level of reimbursement. Incredibly, Sowards did not even
know, at the time of his deposition, what kind of services Victory provided. See Sowards Dep.
(DKT# 103-2) at 59-65. His lack of knowledge underscores the flaws in his opinions.
    20
         DKT# 103-2 at 100-03.
    21
         DKT# 103-2 at 103.
    22
         See, e.g., Aetna’s Reply in Support of the Sowards Motion (DKT# 138) at 4-5.


                                                 7
HOU 3972346v1
            Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 9 of 25




made up the majority of the claims at issue. 23 The Recommendation also recognizes that

Sowards applied his flawed R&C analysis to any disputed FAIR Health claims for which

no geographic-specific data was available, rendering his analysis with respect to the

majority of those claims just as unreliable as his R&C methodology. 24 Coupled with the

Magistrate Judge’s determination that Sowards had not purported to opine on the issue of

Aetna’s liability on any of the claims at issue, as discussed below, 25 the Recommendation

sufficiently considered Sowards’ FAIR Health analysis and made a reasoned determination

that the analysis could not be used as evidence of Aetna’s liability. In any event, Aetna put

forth sufficient evidence to establish the flaws in Sowards’ FAIR Health methodology.

          Aetna’s challenge to Sowards’ FAIR Health opinions–which spanned 6 pages of

Aetna’s Sowards Motion and cited extensively to relevant case law and portions of the

record–cannot fairly be characterized as “marginal.” 26 In sum, Sowards’ FAIR Health

methodology was unreliable because: (1) FAIR Health does not apply to the facility claims

at issue (and any determination to the contrary would require an impermissible

interpretation of plan terms); (2) Sowards, by his own admission, did not consider any other

factors that could have affected the out-of-network reimbursement rate for Victory’s

facility claims; and (3) Sowards calculated damages on most of the “FAIR Health” claims


    23
      See Recommendation (DKT# 160) at 9, n.2 (specifically recognizing FAIR Health set of
claims); id. at 9 (noting that Sowards used his R&C “benchmark” universe to calculate damages
on the majority of claims at issue, specifically including FAIR Health claims for which he did not
have geographic-specific data).
    24
         Recommendation (DKT# 160) at 9 (citing Sowards’ Expert Report (DKT# 103-9) at 13-14).
    25
         Recommendation (DKT# 160) at 7. See Section II.A.2., infra.
    26
         See Sowards Motion (DKT# 103) at 14-19.


                                                 8
HOU 3972346v1
               Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 10 of 25




by applying the same 64% benchmark he used with the R&C claims. 27

                    i. In opining that FAIR Health should have been used to price the
                       claims at issue, Sowards impermissibly interpreted plan terms.

          None of the plans state that facility fees must be priced based on Fair Health data.

In deposition, Sowards acknowledged that the plans allow Aetna much “latitude as to how

they’re going to price a claim,” and that he had to “interpret” the plans to derive his

underpayment methodology on the “FAIR Health” claims. 28 But that is something the law

does not allow him to do. See, e.g., Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th

Cir. 1983) (allowing expert to testify on ultimate issue “invades the court’s province”);

Stallion Heavy Haulers, LP v. Lincoln Gen. Ins. Co., No. SA-09-CA-0317-FB, 2011 WL

130154, at *2 (W.D. Tex. Jan. 13, 2011) (excluding expert testimony that purported to

interpret terms of insurance policy); Halbach v. Great-West Life & Annuity Ins. Co., No.

4:05CV02399 ERW, 2007 WL 2108454, at *4 (E.D. Mo. July 18, 2007) (court refused to

consider expert testimony regarding interpretation of ERISA plan). 29

          To the extent Sowards did not interpret plan language in applying his FAIR Health

methodology, he would have had to assume that Aetna paid those claims incorrectly before

calculating damages using the FAIR Health data. That approach would result in the very


    27
         Id.
    28
         Sowards Dep. (DKT# 103-2) at 76-77 & 137-139.
    29
      The Court in Halbach relied upon the Eighth Circuit’s decision in Brewer v. Lincoln Nat’l
Life Ins. Co., 921 F.2d 150, 154 (8th Cir. 1990). The Fifth Circuit has also cited Brewer with
approval. See Lynd v. Reliance Standard Life Ins. Co., 94 F.3d 979, 983 (5th Cir. 1996); See also
Vanderbilt Mortg. & Fin., Inc. v. Flores, No. C-09-312, 2010 WL 4595592, at *4 (S.D. Tex. Nov.
1, 2010) (“federal courts have been clear that expert testimony is generally not permitted to
interpret the terms of a contract or the legal effect of a contract”).


                                               9
HOU 3972346v1
           Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 11 of 25




same problem that rendered Sowards’ R&C methodology unreliable on liability. 30

                 ii.    Sowards did not consider the reimbursement policies and other
                        terms limiting reimbursement in the so-called FAIR Health plans.

          Sowards’ FAIR Health analysis is also unreliable because, by his own admission,

he did not consider any other factors (specifically enumerated in the plan documents) that

could have affected the rate of reimbursement for Victory’s facility claims, such as Aetna’s

reimbursement policies, the cost and complexity of a service, the number of procedures

performed, and Aetna’s Facility Charge Review policies. 31 For example, Sowards admitted

that he ignored plan language that states that “Aetna may also reduce the recognized charge

by applying Aetna Reimbursement Policies.” 32 Despite this language in the plans, and

despite Victory’s allegation that “Aetna is required to pay claims . . . [as] set forth in the

patient’s benefit plan,” 33 Sowards never even requested, reviewed, or attempted to apply

the Reimbursement Policies to the claims at issue. Blindly relying upon FAIR Health rates

when the plan contains the words “FAIR Health”—while deliberately ignoring contrary

reimbursement terms in the plan—does not constitute a reliable methodology.




    30
      See Recommendation (DKT# 160) at 10 (“[t]he primary problem with [Sowards’] approach,
especially as applied to the question of Aetna’s liability, is that it rests on an assumption that certain
claims were properly paid and others were underpaid without undertaking an independent analysis
to determine the same”).
    31
      See Sowards Motion (DKT# 103) at 17-18. Sowards admitted that he did not consider any
of these variables. Id. (citing Sowards Dep. (DKT# 103-2) at 111-12, 115-16).
    32
         Sowards Dep. (DKT# 103-2) at 116; see also Sowards Motion (DKT# 103) at 17-19.
    33
         Complaint (DKT# 1) ¶ 27.


                                                   10
HOU 3972346v1
           Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 12 of 25




                 iii.    In reality, Sowards calculated damages on the majority of so-
                         called FAIR Health claims using his arbitrary R&C methodology.

          Finally, as the Recommendation recognizes, Sowards actually calculated damages

on a substantial portion of the FAIR Health claims by applying the same unsupported 64%

benchmark he used with the R&C claims—not payment data supplied by FAIR Health. 34

The number of FAIR Health claims Sowards actually priced using the R&C methodology

was significant: 370 of the 419 so-called FAIR Health claims (more than 88 percent) have

at least one line item for which Sowards could not identify FAIR Health data, resulting in

the application of his arbitrary 64% reimbursement rate to those claims. 35 As the

Recommendation undoubtedly recognizes when it states that the 64% benchmark was

actually used to calculate damages “as to almost all of the 1,801 claims at issue,” 36 this

methodology is equally unreliable when applied to the FAIR Health claims, and further

supports the determination that Sowards’ methodology is unreliable.

          2.     The Recommendation correctly declines to consider Sowards’ analysis
                 as evidence of Aetna’s alleged liability on summary judgment.

          Victory designated Sowards as an expert to quantify Victory’s damages—not

Aetna’s liability under ERISA or the plans. In fact, Sowards’ own report unambiguously

states that he was retained by Victory “to evaluate damages Victory allegedly suffered in

connection with medical facility services provided to members of health plans administered




    34
         See Recommendation (DKT# 160) at 9; Sowards Report (DKT# 103-3) at 8.
    35
         See Rebuttal Report of Aetna’s damages expert, Kevin Cornish (DKT# 103-4) at 37, ¶ 59.
    36
         Recommendation (DKT# 160) at 9.


                                                11
HOU 3972346v1
               Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 13 of 25




or insured by [Aetna].” 37 Nowhere in his report does Sowards purport to opine on Aetna’s

liability under ERISA, as the Recommendation recognizes. 38 This alone is grounds for the

Court to disregard any opinions Sowards purportedly offered with respect to Aetna’s

liability. As the Recommendation aptly notes, “[w]hether Aetna misinterpreted or

misapplied the plan terms (i.e., whether Aetna is liable to Victory) is a distinct question

from how to calculate damages if Victory can prove Aetna did so.” 39

          Nor should Victory be allowed to avoid summary judgment by retroactively

recasting its damages expert as one offered to establish Aetna’s liability. Even if Sowards

had been designated to testify about Aetna’s liability under ERISA (which he was not), the

Recommendation correctly finds that Sowards’ flawed methodology could not be used to

establish Aetna’s liability, in any event. This is true for a several reasons.

          First, Sowards’ methodology is inherently unreliable, for the reasons previously

discussed. If that methodology was insufficient to support his damages calculation (as

Aetna argued in the Sowards Motion), it certainly would be insufficient to create a fact

issue regarding Aetna’s liability. In fact, Sowards’ methodology is even more problematic

with respect to the question of liability, because Sowards admitted that it was Victory, not

himself, that determined which claims were properly paid and which were underpaid. 40




    37
         Sowards’ Expert Report (DKT# 103-9) at 4.
    38
         Recommendation (DKT# 160) at 7.
    39
         Id.
    40
         See Sowards Dep. (DKT# 103-2) at 149-50.


                                               12
HOU 3972346v1
           Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 14 of 25




          Second, Sowards’ opinions regarding Victory’s damages are not the equivalent of

evidence of liability. Victory asserts that “[t]he difference between what Aetna paid and

what it should have paid under the plans establishes both Aetna’s breach of the plans and

Victory’s damages.” Before it can be established that Victory has suffered any damages,

however, Victory must establish that there is a difference between what Aetna paid and

what it should have paid under the plans. In other words, Victory must establish that Aetna

abused its discretion in making benefit determinations under the applicable ERISA plans, 41

and it would have been improper for Sowards to opine on such issues, as explained next.

          Third, as the Recommendation suggests and as Aetna contended in its motion for

summary judgment, 42 Victory cannot rely on expert testimony to establish a contested issue

of fact in an ERISA case, where the court’s review is limited to the administrative record.

See Vega v. Nat’l Life Ins. Servs., 188 F.3d 287, 300 (5th Cir. 1999), overruled on other

grounds by Metro. Life Ins. Co. v. Glenn, 554 U.S. 105 (2008). 43 This is yet another reason

Victory cannot rely on Sowards’ report in response to Aetna’s summary judgment motion.



    41
      In his report, Sowards effectively admits that he has assumed Aetna’s liability in reaching
his conclusions. See DKT# 103-9 at 5 (describing his report as “address[ing] Veritas’ evaluation
of Victory’s damages as a result of Aetna’s wrongdoing”) (emphasis added); id. at 8 (“Veritas has
been asked to determine the amount, if any, of damages incurred by Victory due to Aetna’s alleged
improper processing of claims in dispute”) (emphasis added). The Magistrate Judge specifically
notes this in the Recommendation. DKT# 160 at 7.
    42
         DKT# 94 at 15, n.51.
    43
       Victory argues that, in Vega, the Fifth Circuit indicated that expert testimony is allowed to
help the court understand the claims and issues involved in case, but the Vega Court noted only a
narrow exception for testimony to assist a court in understanding medical terms or practices
relating to the underlying claims. Vega, 188 F.3d at 299. Victory offers impermissibly more. See
Soileau & Assoc., LLC v. La. Health Serv. & Indem. Co., No. 18-710-WBV-JCW, 2020 WL
1969984, at *5-6 (E.D. La. Apr. 23, 2020) (rejecting similar argument under Vega).


                                                13
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 15 of 25




B.      The Recommendation Correctly Finds That Aetna Is Entitled To Summary
        Judgment On Victory’s ERISA Claims.

        Next, the Recommendation correctly finds that Aetna is entitled to summary

judgment on Victory’s ERISA claims because Victory failed to provide the Court with

sufficient evidence to raise a genuine issue of material fact on whether Aetna correctly

interpreted the ERISA plans. The Magistrate Judge clarified that Aetna is entitled to

summary judgment regardless of whether abuse-of-discretion or de novo review applies.

Victory nevertheless objects to the Recommendation because it did not conclude that de

novo was the appropriate standard of review and because it did conclude that Aetna should

be granted summary judgment under either standard. Both objections are without merit.

        1.      Victory is not entitled to a de novo review as it alleges.

        While Victory argues that it is entitled to a de novo review under ERISA, the abuse-

of-discretion standard applies. Importantly, the Recommendation finds that the health plans

at issue delegated to Aetna the discretionary authority to determine eligibility for benefits

and construe plan terms, and Victory does not dispute this finding. Rather, Victory argues

that Texas Insurance Code § 1701.062(a) prohibits “insurers” from using delegation-of-

discretionary-authority clauses in insurance policies delivered in the State of Texas. As the

Recommendation indicates, however, Victory failed to meet its burden to show that Section

1701.062(a)—which applies only to an “insurance” contract or policy delivered within the

State of Texas —actually applies here. See Hunter v. Baylor Health Care Sys., No. 3:18-

CV-0881-N, 2019 WL 3818838, at *2 (N.D. Tex. Aug. 14, 2019) (finding that the plaintiff

had the burden of establishing that § 1701.062(a) applies to the plan). Indeed, it does not.



                                              14
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 16 of 25




         First, the health plans in this case are self-funded, i.e., funded by employer and/or

employee contributions. 44 Aetna provided only third-party claims administrative services

to the plans and does not “insure” any benefits. As such, these plans are not “insurance”

policies within the meaning of Section 1701.062(a). See TDI v. Am. Nat’l Ins. Co., 410

S.W.3d 843, 854-55 (Tex. 2012) (“Although an employee health-benefit plan may in some

respects act like an insurer . . . , the Insurance Code does not regulate it as one . . . .”).

         Second, and alternatively, as the Recommendation indicates would “most likely” be

the case, ERISA certainly does preempt such state insurance regulations as they apply to

self-funded plans. See Hernandez v. Life Ins. Co. of N. Am., No. SA-19-CV-00022-FB,

2020 WL 1557802, at *6 (W.D. Tex. Apr. 1, 2020), adopted by 2020 WL 3579821 (W.D.

Tex. Apr. 21, 2020) (ERISA preempts Section 1701.062(a) for a self-funded plan); FMC

Corp. v. Holliday, 498 U.S. 52, 58, 61 (1990) (holding that ERISA’s “deemer clause”

exempts self-funded plans from state laws that may be “saved” from preemption as laws

regulating insurance); Williby v. Aetna Life Ins. Co., 867 F.3d 1129, 1136 (9th Cir. 2017)

(noting that ERISA’s preemption of California’s anti-discretionary authority statute on

self-funded plans “is so clear” that the plaintiff did not even dispute ERISA preemption). 45



    44
       Aetna proved up the ERISA plans in Sowards’ report, which are all self-funded. Victory
produced no “insured” plans in response to Aetna’s Motion. Nor could it. When Victory removed
all the claims priced based on a Medicare-based fee schedule, it removed all the insured claims.
    45
      Even though the Ninth Circuit found that the California anti-discretionary authority statute
facially applied to a self-funded plan (before finding it was preempted), both the Texas Supreme
Court and Fifth Circuit have held that Texas Insurance Code provisions regulating “health
insurance policies” do not apply to self-funded plans administered under third-party administrative
services contracts. See TDI v. Am. Nat’l Ins. Co., 410 S.W.3d 843, 854-55 (Tex. 2012) (agreeing
with the Texas Department of Insurance that self-funded plans are not regulated by the Code);

                                                15
HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 17 of 25




         While Victory argues that, in Curtis v. Metro. Life Ins. Co., the Northern District of

Texas found that Section 1701.062 is not preempted by ERISA, that case addressed

preemption of the statute’s application to an insurance policy—specifically, whether it was

saved from preemption as a law regulating insurance. The court even noted that the plan at

issue was not self-funded. No. 3:15-CV-2328-B, 2016 WL 2346739, at *6-7 (N.D. Tex.

May 4, 2016). Likewise, the Circuit Court cases that Victory cites in footnote 35 are

inapposite for the same reason. 46 Thus, Section 1701.062 does not bar discretionary review,

and the abuse-of-discretion standard is the appropriate standard to apply here.

         2.     Victory has not shown a genuine issue of material fact on whether Aetna
                failed to correctly interpret its plans.

         Regarding the merits, Victory also alleges that there is a fact issue on whether Aetna

failed to correctly interpret its plan terms under either standard of review. Victory relies,

however, solely on conclusory expert testimony of alleged underpayments (which should

be excluded in any event) and mischaracterizations of fact-witness testimony to argue that

Aetna inappropriately applied internal policies in violation of plan terms. As the

Recommendation observes, Victory failed to demonstrate—for even one exemplar claim—

how Victory was entitled to any additional payments under the actual terms of any plans.

Victory thus failed to meet its burden under well-established summary judgment principles.




Health Care Serv. Corp. v. Methodist Hosps. of Dallas, 814 F.3d 242, 250 (5th Cir. 2016)
(holding that Texas Insurance Code prompt-pay provisions did not apply to self-funded plans).
    While Aetna contends that ERISA preempts Section 1701.062 even for insured plans under
    46

ERISA jurisprudence, Victory has failed to raise a fact issue on whether any plans were insured.


                                               16
HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 18 of 25




                a.     The plans expressly incorporate “reimbursement policies.”

         Clearly, Victory refused to provide any examples of any plan terms in its summary

judgment response because the plan language belies Victory’s own arguments. Indeed,

contrary to Victory’s assertions, the plans expressly incorporate Aetna’s reimbursement

policies and methodologies. For example, one of the so-called “R&C” plans states, under

the definition of Reasonable (Recognized) Charge:

         The reasonable (recognized) charge is the lower of:

            • The provider’s usual charge to provide that service or supply; or
            • The charge Aetna determines to be appropriate, based on factors
              such as:
               - The cost of supplying the same or similar service or supply; and
               - The way charges for the service or supply are made, billed or
                 coded.

                                              ***

         Aetna’s reimbursement policies are based on:

            • Aetna’s review of policies developed for Medicare;
            • Generally accepted standards of medical and dental practice; and
            • The views of physicians . . . practicing in the relevant clinical areas.

         Aetna uses [] commercial software . . . to administer some of these policies. 47

         Similarly, for the small portion of plans that Sowards identified as using the term

“Fair Health” (for professional, and not facility, charges) a representative plan states:

         Aetna may also reduce the recognized charge by applying Aetna
         Reimbursement Policies. . . 48



    47
         Aetna’s MSJ App., DKT# 95, Ex. 6-1, at pp. A000089-90 (emphasis added).
    48
         Aetna’s MSJ App., DKT# 95, Ex. 7-1, at pp. A0086788-89 (emphasis added).


                                               17
HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 19 of 25




Victory therefore completely ignores applicable plan terms that would “reduce” the

“recognized” or “reasonable” charges, including Aetna’s reimbursement policies.

                b.     Victory mischaracterizes witness testimony.

         Next, in a disingenuous attempt to argue that Aetna did not “use plan terms” to

process its claims, Victory suggests that Aetna’s witnesses testified that Aetna applied

Facility Charge Review and Ad Hoc policies to its claims, regardless of what the plans

provided for pricing, such as Fair Health data. That is simply not true.

         Aetna’s witnesses did not testify that Fair Health pricing applied to facility claims,

as Victory suggests. 49 Rather, Aetna’s witnesses explained that Aetna used various out-of-

network facility pricing methodologies “as applicable to the plan,” which are generally

explained in Aetna’s motion for summary judgment. See DKT# 94, at pp. 8-10. These

methodologies included, but were not limited to, Facility Charge Review policies and Ad

Hoc negotiations with the billing provider to try to reach agreed terms of payment. Nor is

it correct to say that Aetna’s policies simply “specif[ied] payment based on a percentage

of Medicare and Aetna’s own internal data evaluation.” See DKT# 164, at pp. 14-15. None

of these claims was paid based on a percentage of what Medicare pays. 50 And depending

on the plan and type of service, Aetna used data from third-party vendors (such as MedStat)

and the facilities’ own cost-to-charge ratio information reported to Medicare.



    49
        The Aetna witness (Billie Shuler) supposedly quoted in footnotes 41 and 44 of Victory’s
Objection handled only the areas of Facility Charge Review and Ad Hoc negotiations and was
presented to explain the details of those pricing methodologies. Per the portions of the deposition
cited by Victory, she did not agree that any plans “called for” FAIR Health” data.
    50
         See testimony cited by Victory in footnote 42 of Objection. DKT# 164, at p. 15 n.42.


                                                18
HOU 3972346v1
          Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 20 of 25




         Incredibly, Victory alleges that one Aetna witness, Jay Tidwell, testified that Aetna

does not consider the terms of the benefit plans at all when it decides how to pay an out-

of-network hospital—a clear mischaracterization of the cited testimony. DKT# 164, at pp.

15-16, n.45 & pp. 16-17. The testimony concerns what claim processors use to process claims

in real time, specifically, Aetna’s Web Coverage Card Inquiry (or Web CCI), which reflects

benefit and coverage details of the plans within Aetna’s claim system. 51 In other words, the

Web CCI reflects plan terms, and Mr. Tidwell explained only that he does not personally know

how the plans themselves are specifically “worded.” DKT# 112-3, Ex. G at 46:5-18.

         As the Recommendation duly notes, the record “suggest[s] that Victory is

significantly overstating these witnesses’ testimony.” DKT# 160, at p. 22. Indeed, the

Recommendation correctly concludes that although the testimony of Aetna’s witnesses

reflects that benefits determinations are “complicated,” it does not generate a material issue

of fact. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994) (stating that unsubstantiated

assertions are not competent summary judgment evidence).

                c.     Victory fails to show any instance of plan terms allegedly violated.

         Importantly, the Recommendation finds that Victory failed to provide even one

specific instance where Aetna incorrectly interpreted plan language. Rather, Victory offers

only conclusory allegations of underpayments because Aetna allegedly ignored plan terms,

which is not competent summary judgment evidence. See id. at 1537 (“[A]lthough [the

non-movant] submitted two volumes of evidentiary material, they did not identify the



    51
         Aetna’s MSJ App., DKT# 95, Ex. 12, at ¶ 3 (explaining the function of Web CCIs).


                                               19
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 21 of 25




specific portions of such evidence (if any) that supported their . . . claim.”). Victory

complains that the Recommendation ignores the language of the plans, but Victory does

not quote a single plan in its Objection. See Franco v. Conn. Gen. Life Ins. Co., No. 07-6039

(SRC), 2014 WL 2861428, at *16 (D.N.J. June 24, 2014) (finding that plaintiffs failed to meet

their summary judgment burden where the record lacked proof that plaintiffs were entitled to

additional plan benefits even if there were evidence of a “flawed [R&C] database”), aff’d on

summary judgment grounds, 647 F. App’x 76 (3d Cir. May 2, 2016). Thus, Victory has not

shown that it is entitled to any additional benefits under the terms of the plans.

        3.      In any event, Aetna did not abuse its discretion—the proper inquiry.

        In any event, Victory fails to show that a factfinder could determine that Aetna

abused its discretion. More specifically, in arguing that Aetna abused its discretion, Victory

relies on the second-prong of the Wildbur test, which examines: (1) the internal consistency

of the plan under Aetna’s interpretation; (2) relevant regulations; and (3) the factual

background of the determination or any inferences of bad faith. DKT# 164, at p. 20. Victory

alleges in conclusory fashion that “Aetna did not consider the FAIR Health data” and used

its own internal Facility Charge Review and Ad Hoc policies to adjudicate Victory’s

claims.” DKT# 164, at p. 18. But Victory has not considered—much less provided

summary judgment evidence of—how Aetna actually processed any particular claims.

        Furthermore, Victory’s arguments are premised on the incorrect assertion that Aetna

applied internal policies that were not included within the plans themselves. But, as shown

above, these various methodologies were included within the definitions of the

“Recognized Charges” that were payable for covered services, and, furthermore, the plans


                                               20
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 22 of 25




do reference various “reimbursement” policies. Victory fails to show—again for even one

exemplar claim—how Aetna failed to give internal consistency to the plans or violate

regulations by failing to use FAIR Health data or in applying the Facility Charge Review

policy. See Krauss v. Oxford Health Plans, Inc., 517 F.3d 614, 628 (2d Cir. 2008).

         With respect to the third factor, Victory complains that the Recommendation makes no

mention of an alleged “conflict of interest.” That is because those allegations were wholly

unsupported by the summary judgment record. First, Victory argues that Aetna had a conflict

of interest insofar as Aetna was allegedly “compensate[d] based on percentage of the amount

it ‘saves’ plans.” There is no evidence in the record to support this allegation whatsoever. 52

Victory also asserts that Aetna’s Special Investigation Unit (SIU) investigators (who reviewed

certain claims at issue for overbilling) were “reviewed [by Aetna] based on the dollars that

SIU recovers or “saves” Aetna. Aetna’s corporate representative testified as to the opposite:

                Q. How -- are the investigators in the SIU evaluated in any part by
                the cost savings that they discover?
                A. Not the cost savings, no.
                                                 ***
                Q. And are investigators incentivized to recover more dollars?
                A. No.
                Q. Does the amount of money that they recover impact their
                evaluation at Aetna?
                A. No. 53

         The Recommendation therefore does not fail to mention any competent summary



    52
       The deposition testimony that Victory cites in footnote 71 (DKT# 164, at p. 21) to allegedly
support its allegations that Aetna reported “administrative savings to its plan customers” did not
address any compensation to Aetna at all. In fact, it is clear that the witness did not know what
was even meant by “administrative savings” in the cross-examination. DKT# 112, Ex. G at 175:17-
20 (“Honestly, [] I don’t know for sure what that means.”).
    53
         DKT# 112, Ex. I at 29:16-19 & 30:13-18.


                                                21
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 23 of 25




judgment evidence that would support Victory’s claims. In short, Victory has not shown

that a factfinder could reasonably conclude that Aetna abused its discretion.

C.      The Magistrate Judge correctly found that Aetna is entitled to summary
        judgment on Victory’s breach of contract claims.

        Finally, Victory alleges that the Recommendation “incorrectly grants Aetna

summary judgment on Victory’s breach of contract claims for [non-ERISA plans] on the

basis that no reasonable factfinder could find the existence of a contract.” DKT# 164, at p.

22. Actually, the Recommendation finds that Victory failed to provide “the Court with any

plan language for plans not governed by ERISA, through representative sampling or

otherwise” in response to Aetna’s motion. DKT# 160, p. 24. It was Victory’s burden to

demonstrate the existence of plans that Aetna allegedly breached. See, e.g., Boudreaux v.

Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005) (stating that the non-movant’s

summary judgment burden cannot be satisfied by “some metaphysical doubt as to the

material facts”) (citation omitted). Additionally, and alternatively, the Recommendation

also finds that Victory did not urge any additional arguments as to the alleged violations of

plan terms, other than those urged under ERISA plans, which fail as a matter of law. Thus,

the Recommendation correctly recommends granting summary judgment on Victory’s

state-law breach of contract claims as well.

                                      CONCLUSION

        For these reasons, the Court should adopt the Report and Recommendations of the

United States Magistrate Judge, grant summary judgment in favor of Aetna and enter a

take-nothing judgment on all of Victory’s claims.



                                               22
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 24 of 25




 OF COUNSEL:                          Respectfully submitted,
 HUNTON ANDREWS KURTH LLP
        and                           By:   /s/John B. Shely
 M. KATHERINE STRAHAN                       JOHN B. SHELY
 State Bar No. 24013584                     State Bar No. 18215300
 kstrahan@huntonak.com                      HUNTON ANDREWS KURTH LLP
 ALLISON A. SJOBERG                         600 Travis, Suite 4200
 State Bar No. 24089622                     Houston, Texas 77002
 asjoberg@huntonak.com                      Telephone: (713) 220-4105
                                            Telecopier: (713) 220-4285
                                            jshely@huntonak.com

                                      ATTORNEY-IN-CHARGE FOR
                                      DEFENDANTS AETNA HEALTH INC.,
                                      AETNA HEALTH INSURANCE
                                      COMPANY AND AETNA LIFE
                                      INSURANCE COMPANY




                                       23
HOU 3972346v1
         Case 5:17-cv-00510-FB Document 169 Filed 08/10/20 Page 25 of 25




                           CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing
document with the Clerk of Court for the U.S. District Court, Western District of Texas,
using the CM/ECF system. The electronic case filing system sent a “Notice of Electronic
Filing” to the following attorneys of record who are known “Filing Users:”

        Jennifer Rudenick Ecklund
        jecklund@thompsoncoburn.com

        Andrew Cookingham
        Andrew.Cookingham@tklaw.com

        Reed C. Randel
        Reed.Randel@tklaw.com


                                            /s/John B. Shely
                                            John B. Shely




                                          24
HOU 3972346v1
